NO. 07-08-0316-CV

                                  IN THE COURT OF APPEALS

                          FOR THE SEVENTH DISTRICT OF TEXAS

                                           AT AMARILLO

                                              PANEL D

                                          MARCH 25, 2009

                              ______________________________


                           LEE JOSEPH REDDIC, SR., APPELLANT

                                                   V.

                                   LARRY REDDIC, APPELLEE

                            _________________________________

                FROM THE 99 TH DISTRICT COURT OF LUBBOCK COUNTY;

             NO. 2006-537,398; HONORABLE W ILLIAM C. SOW DER,1 JUDGE

                             _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                                    MEMORANDUM OPINION


        Appellant, Lee Joseph Reddic, Sr., appeals the judgment of the trial court awarding

Appellee, Larry Reddic, title to and possession of certain real property situated in Lubbock

County, Texas, and barring Lee from claiming an ownership interest in the property. By five




        1
        The case was tried to a jury, the Honorable David L. Gleason, (Ret.), judge presiding, sitting by
assignment. The Judgment was signed by the Honorable J. Blair Cherry, Jr., (Ret.), sitting by assignment.
Tex. Gov’t Code Ann. § 75.002(a)(3) (Vernon 2005).
issues, each dealing with whether Larry clearly and sufficiently repudiated Lee’s alleged

ownership interest, Lee contends the trial court erred and the judgment should be reversed

and a new judgment rendered in his favor. W e affirm.


                                            Background


        Lee married Larry’s mother, Rose Mae Cotton, on September 28, 1957.2 Some time

shortly after their marriage, Lee left Rose and began living with another woman, Rachel

Reddic. Although Lee and Rose were never formally divorced, Lee and Rachel lived

together as husband and wife for approximately forty years. On May 18, 1972, while Lee

was living with Rachel, Rose purchased the property in question, taking title to the property

as “Rose Mae Cotton, a single woman.” Thereafter, on December 6, 1976, Rose, acting

individually, deeded the property to Larry. Although evidence presented indicated that Larry

paid the mortgage and taxes, Rose continued to reside on the property. At no time from May

18, 1972, until December 6, 1976, did Lee ever reside on the property or otherwise live with

Rose as husband and wife. Approximately 24 years later, in 2000, Lee moved into the

property in question with Rose. After Rose’s death in 2006, for the first time, Lee claimed

an ownership interest in the property by virtue of his marriage to Rose.


        Due to Lee’s claim of an ownership interest, Larry initiated this proceeding as a

trespass to try title action, seeking to establish ownership of the residence through adverse


        2
        Although Lee and Larry each carry the same surname, Lee is not Larry’s biological father and Lee
never adopted Larry. At some point, not exactly clear from the record, Larry assumed Reddic as his legal
surname.



                                                   2
possession. Lee sought to defend the action by maintaining limitations never began to run

because he was a co-tenant, and Larry failed to clearly and sufficiently repudiate his

ownership interest. The issue of adverse possession was submitted to a jury and the jury

determined that Larry had adversely possessed the property for the requisite period of time

under the five,3 ten,4 and twenty-five 5 year statutes of limitation. Based upon the jury’s

verdict, the trial court entered judgment in favor of Larry. This appeal followed.


                                              Discussion


       The entire premise of Lee’s appeal is based upon his contention that he had an

ownership interest in the property in question by virtue of his marriage to Rose. Lee

contends that Rose’s deed to Larry only conveyed her one-half interest, and therefore, by

virtue of his continued ownership of the other one-half, he was a co-tenant. Lee further

maintains that Larry’s conduct was insufficient to constitute an effective repudiation of his

interest. Lee’s reliance upon the law pertaining to repudiation of a co-tenant’s interest is

misplaced because the record before us fails to establish the relationship of co-tenancy. In

other words, we find that Lee does not have an ownership interest in the property in

question.


       During marriage, property is presumed to be subject to the sole management, control,

and disposition of a spouse if it is held in that spouse’s name, as shown by a muniment or

       3
Tex. Civ. Prac. & Rem. Code, § 16.025 (Vernon 2002).

       4
Tex. Civ. Prac. & Rem. Code, § 16.026 (Vernon 2002).

       5
Tex. Civ. Prac. & Rem. Code, § 16.027 (Vernon 2002).

                                                    3
other evidence of ownership. Tex. Fam. Code Ann. § 3.104(a) (Vernon 2006). Rose held

the property in question in her sole name under a muniment of ownership, to-wit: a general

warranty deed. As such, the entire community interest was subject to her sole management,

control, and disposition. Jean v. Tyson-Jean, 118 S.W .3d 1, 5 (Tex.App–Houston [14 th Dist.]

2003, pet. denied). Therefore, when Rose conveyed the entire fee simple title to the

property in question to Larry, she conveyed whatever interest Lee may have owned in the

property. Id. Thereafter, because Lee was a stranger to the title and not a co-tenant, Larry

did not have the burden placed on co-tenants of “bringing home” to the adverse party notice

of repudiation.       Gossett v. Tidewater Associated Oil Co., 436 S.W .2d 416, 420

(Tex.Civ.App.–Tyler 1968, writ ref’d n.r.e.).


       Since Lee has not contested any of the other elements of Larry’s adverse possession

claim, the trial court did not err by entering judgment in favor of Larry. Issues one through

five are overruled.


                                        Conclusion


       The judgment of the trial court is affirmed.




                                                    Patrick A. Pirtle
                                                       Justice


Campbell, J., concurring.




                                                4